405 F.2d 501
UNITED STATES of America, Appellee,v.Leonard Simmons FENTRESS, Appellant.
No. 12318.
United States Court of Appeals Fourth Circuit.
Argued February 3, 1969.
Decided February 6, 1969.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Alexander Harvey, II, Judge.
Alfred S. Fried, Riverdale, Md., for appellant.
Paul R. Kramer, Asst. U. S. Atty. (Stephen H. Sachs, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit Judges.
PER CURIAM:


1
Upon careful consideration of the briefs and oral argument of counsel, we find no error in the conviction.


2
Affirmed.